AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November I, 1987)


                    Hector Martinez-Perez (1)                                    Case Number: 19cr1025-MSB

                                                                                 GrantL. Edd
                                                                                 Defendant's ttorney


REGISTRATION NO. 74039298
                                                                                                         MAR 2 6 2019
THE DEFENDANT:                                                 CLERK, U.S. DISTRICT COURT
 [:gj pleaded guilty to count(s) 1 and 2 of the Information SOUTHERN DISTRICT OF ALIFORNIA
 D was found guilty to ~ount(-:s)------'---------t~====±::;::=!l5!~8---
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8: 1325(a)(2); 18:2               ILLEGAL ENTRY (Misdemeanor);                                                    1, 2
                                  AIDING & ABETTING (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 [:gj   Count       1 of the Complaint                                            dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 [:gjAssessment: $10 WANED           IZl Fine: WANED
[:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         March 26, 2019
                                                                         Date of Imposition of Sentence


                                                                                y~~
                                                                         HONORABLE:I2AEL S. BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                             19crl025-MSB
